Citation Nr: 9905715	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  91-49 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with degenerative disc disease, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total disability rating based in 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his friend 



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1971.  This appeal arises from a July 1987 rating decision of 
the Baltimore, Maryland Regional Office (RO) that denied 
entitlement to a rating in excess of 10 percent for low back 
strain, and from a September 1991 rating decision that denied 
entitlement to TDIU benefits.  

A hearing was held in Washington, D.C. before the undersigned 
member of the Board in February 1992.  The case was remanded 
by the Board to the RO in May 1992, February 1994 and June 
1996 for additional development of the evidence.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected low back disability is 
manifested by no more than moderate limitation of motion on a 
functional or objective basis and no more than mild 
intervertebral disc syndrome; there is no evidence of muscle 
spasm or unilateral loss of lateral spine motion in a 
standing position.  

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the veteran's low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Codes 5292, 5293, 5295 (1998). 

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in June 1985, service connection was 
awarded for chronic lumbosacral strain, and a 10 percent 
rating was assigned from November 1983 under Diagnostic Code 
(DC) 5295.  

In June 1996, the veteran filed a claim that was construed as 
including the issue of whether a rating in excess of 10 
percent was warranted for lumbosacral strain.

On VA neurological examination in July 1991, the veteran 
reported some aching of the back every day.  He was able to 
lift any amount and had no limitation on walking or sitting.  
There was no paresthesia or numbness.  On examination, there 
was no weakness, atrophy or fasciculations of the 
extremities.  Deep tendon reflexes were 2 plus and equal.  
Plantar stimulation and sensation were normal throughout.  
The diagnosis was chronic low back pain with history of 
compression fracture.

The veteran testified in February 1992 that he had pain and 
numbness of the lower back, that he felt that he must have a 
pinched nerve with radiating pain, that he had muscle spasms 
of the back, and that he periodically used a TENS unit.  He 
stated that he was last employed at the end of November 1991 
as a roofing foreman, and that he had been employed for 7 
months when he was terminated due to problems relating to his 
back disability.  A friend of 20 years stated that the 
veteran had been employed for 4 years as a maintenance 
engineer.  The veteran was terminated when he missed too much 
time from work.  The veteran testified that he had had a 
dozen different jobs since service, but that he always had to 
change jobs and quit due to his back.  The veteran indicated 
that he had a high school education, that he had received 
some engineman aid schooling in service, and that he had 
started to go to college.  He also indicated that he had been 
helping his friend work on her trailer and that he would 
continue to work and look for work although he had trouble 
getting up and sleeping.  When asked how many hours a week he 
felt he could work, the veteran stated that he would try to 
work 40 hours a week.  (T-18)  

By rating decision in April 1993, based on clear and 
unmistakable error, it was determined that service connection 
should be granted from the day following separation from 
service for compression fracture of T 12.  A 10 percent 
rating was assigned from February 11, 1972 under DC 5285.  As 
the veteran has not requested a higher evaluation for this 
disability, it will not be considered until the Board reaches 
the veteran's TDIU claim.  

On VA orthopedic examination in May 1995, the veteran 
complained of constant low back pain located in the midline 
with very occasional radiation down the left lower extremity 
but no numbness or weakness of the lower extremities.  Pain 
was intensified by damp weather and was eased slightly by a 
TENS unit.  He tried to avoid strenuous activities but did 
not always do so.  The claims folder was not available for 
review.  On examination, the veteran was in no distress.  The 
thoracic and lumbar segments of the spine showed normal 
appearance without deformity.  There was mild diffuse 
tenderness but no paraspinal spasm.  Straight leg raising was 
negative bilaterally.  Range of motion included flexion to 60 
degrees, backward extension to 30 degrees, left and right 
lateral flexion to 35 degrees, and left and right rotation to 
30 degrees.  There was no objective evidence of pain on 
motion.  The veteran arose and stood normally.  There were no 
focal neurological deficits.  X-rays of the lumbosacral spine 
showed slight narrowing at L4-5, there appeared to be some 
anterior wedging of T-12 which might represent previous 
trauma and cleft or old ununited fracture at L3 on the left.  
The radiographic impression was degenerative disc disease at 
L 4-5, possible old compression injury to T 12 and no acute 
fractures or subluxations identified.  The examination 
impression was status post compression fractures of T 12 and 
L 3 and L 4.  The examiner noted that the veteran had two 
back injuries, either of which could have resulted in 
compression fractures.  Current x-rays showed degenerative 
disc disease of L 4-5.  The veteran claimed that his symptoms 
were secondary to his service injury and it was opined that 
this was certainly possible.  In any case, the examiner noted 
that the clinical examination was unimpressive.  The spinal 
pathology demonstrated by x-rays could still be responsible 
for pain, however.  

On VA Form 21-8940, application for increased compensation 
based on unemployability, received in February 1996, the 
veteran indicated that he had last worked full time in 1985 
due to his back disability, that he started working part time 
as his back allowed, and that he became too disabled to work 
in June 1995.  The most he ever earned in one year was 1979 
when he made $ 15,000 working in maintenance of rental units.  
From 1992 to 1995, he was self employed in home 
improvement/home repair as work was available and his back 
condition allowed.  He indicated that he had applied for 
employment, but he had not been hired.  The veteran indicated 
that he had a high school education.  He also indicated that 
he had applied for Social Security benefits.

On VA orthopedic examination in June 1997, the veteran 
reported that he could not hold a job and that no one would 
hire him because of his back.  He reported working 
occasionally on a part time basis in the carpentry business.  
The examiner noted that the veteran's entire claims folder 
was reviewed.  The veteran subjectively left one with the 
impression that he could not do anything because of his 
terrible disability; however, when called in the waiting room 
for his examination, the veteran walked briskly down the 
hall.  He had no difficulty removing his shoes, socks and 
trousers, or getting dressed to leave.  Objective sensations 
of pain were difficult to document.  When he went through the 
usual maneuvers for examination of the back, the veteran 
would complain of some discomfort of the lower lumbosacral 
area.  There were no deformities.  There were no muscle 
spasms.  Range of motion of the low back included forward 
flexion to 90 degrees, backward extension to 25 degrees, 
lateral flexion in each direction to 15 degrees, and left and 
right rotation to 25 degrees.  Some range of motion was 
inhibited because the veteran was overweight with a moderate 
sized stomach.  Deep tendon reflexes were 3 plus on the left 
and 1 plus on the right at the knees and ankles.  There was 
no evidence of back spasm.  Bilateral straight leg testing 
was absolutely negative.  X-rays of the low back showed that 
vertebral bodies were in satisfactory alignment; there was no 
evidence of fracture or destructive process; there was mild 
spondylosis and slight relative narrowing of the disc space 
at L 2-3 that raised the possibility of disc degeneration.  
Impressions included that much of what the veteran complained 
about was subjective, and the examiner was unable to make a 
decision as to whether the veteran fatigued easily or was 
unable to hold a job.  There appeared to be some validity for 
the injuries to the veteran's back being service connected.  
How incapacitating this would be was difficult to evaluate on 
the basis of pain alone.  The diagnoses were degenerative 
disc disease at L 4 and the probability of an old compression 
fracture of T 12 based on x-rays in the claims folder.

Regarding the increased rating and TDIU claims, the Board is 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107(a).  The case was remanded in June 1996 
for additional development of the evidence.  In this regard, 
as the veteran reported having applied for Social Security 
Administration (SSA) benefits in February 1996, the SSA was 
contacted and in a December 1996 response the SSA indicated 
that the only records in the veteran's file showed that he 
had applied for benefits.  The RO was also instructed to 
adjudicate the issue of whether degenerative disc disease 
should be included in the grant of service connection.  
Following the June 1997 VA examination, degenerative disc 
disease was included as part of the veteran's service 
connected low back disability.  Accordingly, all requested 
development has been accomplished and the current record is 
adequate to evaluate the veteran's claims.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation, moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation, and severe limitation of motion of the 
lumbar segment of the spine warrants a 40 percent evaluation 
(DC 5292); mild intervertebral disc syndrome warrants a 10 
percent evaluation, moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation, and 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief warrants a 40 percent evaluation (DC 
5293); lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation, lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position warrants a 20 
percent evaluation, and severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space warrants a 40 percent evaluation (DC 5295).  A 40 
percent evaluation is also warranted under DC 5295 if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion. 

The veteran contends that his low back disability evidences a 
greater degree of impairment than that reflected in his 
currently assigned 10 percent evaluation.  The assignment of 
a 20 percent rating under DC 5292 requires evidence of 
moderate limitation of motion of the lumbar spine.  Range of 
motion findings as described on the June 1997 VA orthopedic 
examination, although not fully indicative of moderate 
limitation of motion, more closely resemble findings 
indicative of  moderate limitation of motion than slight 
limitation of motion.  Evidence of severe limitation of 
motion has not been demonstrated.  Thus, the Board finds that 
the evidence supports the assignment of a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine under DC 5292.  

In order to receive a 40 percent evaluation, the evidence 
would have to demonstrate the presence of severe 
intervertebral disc syndrome under DC 5293, or the presence 
of severe lumbosacral strain under DC 5295.  The evidence 
does not support the assignment of a 40 percent evaluation 
under either DC 5293 or 5295.  Regarding intervertebral disc 
syndrome, the veteran testified in February 1992 that he felt 
that he had a pinched nerve with radiating pain.  Recent 
complaints and clinical findings on VA examinations do not 
demonstrate the presence of significant intervertebral disc 
syndrome.  In May 1995, the veteran reported very occasional 
radiation down the left lower extremity, but no numbness or 
weakness of the lower extremities.  On examination, there 
were no focal neurological deficits.  In June 1997, the 
veteran did not complain of radiating pain and clinical 
findings did not demonstrate the presence of significant 
neurologic impairment.  Thus, the evidence does not 
demonstrate the presence of severe or even moderate 
intervertebral disc syndrome as would be necessary for the 
assignment of a 20 percent rating, or above, under DC 5293.   

Regarding the assignment of a higher rating under DC 5295 for 
lumbosacral strain, a 20 percent rating requires the presence 
of muscle spasm on extreme forward bending with unilateral 
loss of lateral spine motion in a standing position.  In May 
1995 and June 1997, there was no paraspinal spasm.  Also, as 
the veteran has lateral motion bilaterally, it cannot be said 
that he has loss of lateral spine motion in a standing 
position.  The evidence, therefore, does not support the 
assignment of a 20 percent, or higher, rating for lumbosacral 
strain.  

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995) and concludes that the veteran's low 
back does not demonstrate additional range of motion loss due 
to pain on use or during flare-ups to the extent that the 
criteria for a 40 percent rating for severe limitation of 
motion under Diagnostic Code 5292 would be met.  The VA 
examiner in June 1997 commented that objective sensations of 
pain were difficult to document.  The examiner was also 
unable to establish that the veteran fatigued easily.  The 
Board finds that these objective observations are not 
indicative of additional disability such as to warrant an 
evaluation greater than 20 percent under Diagnostic Code 
5292.  

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340.

The veteran is service connected for low back strain with 
degenerative disc disease, evaluated as 20 percent disabling; 
and compression fracture of T 12, evaluated as 10 percent 
disabling.  He contends that he is rendered unemployable due 
to his service connected low back disabilities.  The evidence 
does not support this claim.  The veteran has testified that 
he has a high school education, with engineman aid schooling 
in service, and that he had started to attend college.  When 
asked how many hours a week he felt he could work in February 
1992, the veteran testified that he would try to work 40 
hours a week.  The June 1997 examination report shows that 
although the veteran indicated that he could not hold a job, 
he also reported that he worked occasionally on a part time 
basis in the carpentry business.  Based on a complete review 
of the claims folder, clinical evaluation, and his 
observations of the veteran, the examiner in June 1997 noted 
that much of what the veteran complained about was 
subjective, and the examiner was unable to opine that the 
veteran was unable to work.  There is no medical evidence or 
opinion of record that supports the veteran's claim that he 
is not employable.  Although the veteran has applied for SSA 
benefits, the SSA has not granted the veteran disability 
benefits.  Accordingly, as the veteran is not precluded from 
performing all forms of substantially gainful employment due 
to his service connected disabilities, the preponderance of 
the evidence is against his claim for TDIU benefits. 


ORDER

Entitlement to a 20 percent rating for low back strain with 
degenerative disc disease is granted, subject to the law and 
regulations pertaining to the award of monetary payments.

Entitlement to a total disability rating based in individual 
unemployability due to service connected disability is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

